Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-8, 12, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lane (2012/0220813).
Lane provides an energy treatment device comprising an insertion section (10) having a base (16) on a distal side along the longitudinal axis.  A needle section including a tip (14) projects in a first direction relative to the base.  An output section (i.e. connection of the leads) is provided toward a side of the base and provides energy to the needle section when supplied with energy.  A cover portion (102) is movable relative to the base (Figures 4C and 4D) and configured to move between a first position where the end portion of the cover is equal to or projects from the tip end (Figure 4C) and a second position where the end portion of the cover is evacuated from the tip end of the needle section (Figure 4D).
Regarding claim 2, the when the cover portion is in a second position (i.e. retracted) a projection length of the output section relative to the end portion is inherently defined.  Regarding claim 5, the needle section includes a plurality of probes (i.e. needles 14) and the cover portions is configured to move in parallel to an extending direction of the probes (Figures 4C and 4D).  Regarding claim 6, there is an urging body (i.e. proximal portion of the cover) configured to move the cover in parallel to the extending direction of the probes.  Regarding claim 7, the cover portions includes a distal portion (i.e. distal end) configured to move along the longitudinal axis of the insertion section, and the distal portion of the cover portion neighbors the needle section in the first position (Figure 4C).  Regarding claim 8, when the cover portion is in the second position (Figure 4D), the distal portion of the cover is positioned toward a proximal side of the longitudinal axis as seen in Figure 4D.  Regarding claim 12, see Figures 4C and 4D with the end portion of the cover located at a distal end wall (generally labeled 102 in Figure 4D).  Regarding claim 14, the needle section includes a plurality of probes (i.e. needles) and the cover portion is provided outside the needle section (Figure 4C).  Regarding claim 16, see Figure 4C.  Regarding claim 17, the needles are inherently at a distance to reach a lamina propria mucosae depending on the specific location of the cover.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lane (‘813) in view of the teaching of Mische et al (2007/0112343).
Regarding claim 10, Lane fails to disclose the specifics of the cover, including a guide configured to move the cover portion.  Mische et al disclose another device having a distal needle for treating tissue and a movable cover portion.  The movable cover portion includes a housing (proximal portion of 16 with the cover being the distal end of 16) and a guide (12) configured to guide movement of the cover portion.
Regarding claim 19, Lane again fails to disclose the specifics for moving the cover.  Mische et al disclose a handle (14) on the proximal side of the insertion section that is connected to the needle assembly, and a moving body (28) provided between the handle and the cover portion and configured to move the cover portion relative to a base.  Regarding claim 20, Mische et al also provide a locking mechanism (slot 124 – Figure 6) for locking the cover mechanism in either a retracted or extended position.
To have provided the Lane device cover with a with a guide, moving body and lock mechanism to provide movement and locking of the cover mechanism during use would have been an obvious design consideration for one of ordinary skill in the art since Mische et al fairly teach of such a structure to allow for the movement of a cover to selectively cover and uncover a needle electrode treatment surface on an analogous device.
Allowable Subject Matter
Claims 3, 4, 9, 11, 13, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thagalingam et al (2006/0253183), Davalos et al (10,154,874) and Baust (9,877,767) disclose other devices having a movable cover to selectively cover/uncover a needle.  Morris et al (7,278,991), McGaffigan et al (6,638,275) and Imran (5,281,218) disclose other needle devices whereby a needle is selectively advanced from a cover to treat tissue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/July 13, 2022